Plaintiffs in Error were indicted and tried for murder in the first degree and were convicted of murder in the second degree. They were sentenced to thirty years in the state penitentiary and took writ of error to that judgment. The sole assignment relied on for reversal is, the sufficiency of the evidence to support the verdict.
We have examined the evidence carefully and while as in most cases of this character, it is contradictory in the extreme, the jury resolved the contradictions against the defendants and we see no reason to disturb their finding. The evidence is ample to support the verdict and is readily reconciled with it. Plaintiffs in Error contend that they should be relieved of the judgment imposed on them because this is their first offense and they have families but we are aware of no law to support this contention and the contention is not supported by any.
Affirmed.
STRUM, C.J., AND ELLIS AND BROWN, J.J., concur.
WHITFIELD, P.J., AND TERRELL AND BUFORD, J.J., concur in the opinion and judgment. *Page 832